NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1823-18T2

HASAN HAFIZ,

         Plaintiff-Respondent,

v.

SHIMAA OSMAN,

         Defendant-Appellant.


                   Submitted April 28, 2020 - Decided July 13, 2020

                   Before Judges Accurso and Gilson.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hudson County,
                   Docket No. FM-09-0619-14.

                   James R. Lisa, attorney for appellant.

                   Respondent has not filed a brief.

PER CURIAM

         Defendant Shimaa Osman appeals from a November 2, 2018 Family Part

order denying her request to take her daughter on a trip to Egypt. The judge
denied the request primarily because the child's father, plaintiff Hasan Hafiz,

had not had any significant parenting time with the eight-year-old for nearly

nine months. Defendant contends the trial judge abused her discretion in

determining it would be in the child's best interests to remain here for now and

work on forging a stronger relationship with her father by reestablishing his

parenting time schedule. We find defendant's argument lacks sufficient merit

to warrant any extended discussion in a written opinion. R. 2:11-3(e)(1)(E).

      By way of brief background, the parties, both of whom were born and

raised in Egypt, married there in 2008. Their daughter was born in Egypt a

little over eighteen months later. Plaintiff was already living in the United

States by that time. Defendant and their daughter joined him here in 2011.

      By 2013, the parties' marriage had foundered. They engaged in a highly

acrimonious divorce, replete with charges and counter-charges of child abuse,

necessitating the involvement of the Division of Child Protection and

Permanency. None of the charges was established and the court awarded them

joint legal custody of their daughter. Defendant was designated as the parent

with primary residential custody of the child, and plaintiff was afforded

significant overnight parenting time. The final judgment of divorce, entered in

2017, provided each party with two weeks of vacation with their daughter


                                                                         A-1823-18T2
                                        2
during July and August but prohibited overseas travel without order of the

court.

         Defendant has wanted to take their daughter to visit her family in Egypt

since the parties' divorce. Plaintiff, who also has family in Egypt, and has

himself expressed a desire to have their daughter visit her birthplace, has

raised a variety of objections to their daughter traveling to Egypt with

defendant. The parties dislike and mistrust one another, and the acrimony of

their divorce has negatively affected their daughter. Defendant's first

application to take the child to Egypt was denied without prejudice because

neither party had provided the court with information as to the effect the trip

would have on the child's therapy, begun after she expressed a desire to harm

herself.

         The current application was heard by the same judge who had presided

over the parties' divorce and was well-familiar with their apparent inability to

put aside their dislike for one another for the well-being of their child. Their

relations were so fraught that the initial custody exchanges were ordered to

occur at the police station. The judge recollected her findings at that time

were that the parties were treating their daughter as a pawn in their divorce.




                                                                           A-1823-18T2
                                          3
      Critical to the court's decision on this motion was the revelation that

plaintiff had not had any significant parenting time with the parties' daughter

in over eight months. Defendant did not deny that plaintiff had not seen their

daughter, but claimed the child, then eight-and-a-half, did not want to see her

father, and that he had not made a motion to enforce his parenting time.

Plaintiff countered that he had cross-moved to enforce his parenting time on

defendant's prior motion to permit the child to visit Egypt, and that the court

had entered an order enforcing his parenting time.

      The judge made clear that she could not determine which party was at

fault for plaintiff's failure to exercise his parenting time, notwithstanding that

defendant had attempted to thwart plaintiff's parenting time in the past.

Applying the factors 1 in Abouzahr v. Matera-Abouzahr, 361 N.J. Super. 135,

156 (App. Div. 2003), especially "the relationship between the parents" and

"the character and integrity of the parent seeking out-of-country visitation as

gleaned from past comments and conduct," the judge determined she could not


1
   The factors include: "the laws, practices and policies of the foreign nation,
. . . the domicile and roots of the parent seeking such visitation, the reason for
the visit, the safety and security of the child, the age and attitude of the child to
the visit, the relationship between the parents, the propriety and practicality of
a bond or other security and the character and integrity of the parent seeking
out-of-country visitation as gleaned from past comments and conduct.
Abouzahr, 361 N.J. Super. at 156.
                                                                            A-1823-18T2
                                         4
conclude it was in the child's best interests to spend weeks in Egypt with

defendant before the court had a better understanding of why the child was not

seeing plaintiff and could take steps to reinstate parenting time in an effort to

strengthen their relationship.

      Defendant has given us no reason to second-guess the judge's carefully

considered approach. See Hand v. Hand, 391 N.J. Super. 102, 111-12 (App.

Div. 2007).

      Affirmed.




                                                                           A-1823-18T2
                                         5